Exhibit 10.4
JOS. A. BANK CLOTHIERS, INC.
2010 EQUITY INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT
ANNUAL AWARD AGREEMENT
THIS NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT ANNUAL AWARD AGREEMENT (this
“Award Agreement”) is made this                      day of
                    , 20_____, by and between Jos. A. Bank Clothiers, Inc. (the
“Company”) and                                          (“you” or the
“Participant”).
Pursuant to the Jos. A. Bank Clothiers, Inc. 2010 Equity Incentive Plan (the
“Plan”), the Company hereby grants to you                 Restricted Stock Units
(“RSUs”) (the “Award”), upon the terms and conditions hereinafter set forth.
Unless otherwise defined herein, capitalized terms shall have the meanings set
forth in the Plan.
The details of your Award are as follows.
1. ENTITLEMENT TO SHARES.
(a) Continued Service as a Director. Provided that you continue to remain in the
service of the Company as a director through the one year anniversary of the
date of this Award Agreement (the “Vesting Date”), you will be entitled to vest
in that number of shares of Stock subject to this Award, subject, on and after
the grant date, to adjustment as provided under the terms of the Plan including,
without limitation, the last paragraph of Section 5 of the Plan.
(b) Vesting Schedule.   The Award shall vest on  the Vesting Date, and except as
otherwise expressly provided in Section 1(c) or (d) of this Award Agreement, the
Participant must be serving as a director of the Company on such Vesting Date to
be entitled to the shares of Stock subject to the Award. Such vesting will be
subject to acceleration as provided in Sections 1(c) or (d) of this Award
Agreement, as applicable.
(c) Disability or Death.
(i) If your service terminates as a member of the Board of Directors of the
Company due to your death or Disability prior to the Vesting Date, your RSUs
subject to this Award will automatically vest in full on the date of the
occurrence of such event.
(ii)  The shares of Stock subject to this Award that vest pursuant to this
Section 1(c) shall be issued and delivered to you (or your heirs in the case of
death) pursuant to Section 3 below.

 

 



--------------------------------------------------------------------------------



 



(iii) “Disability” shall mean that you are unable to perform the functions of
your position as a director of the Company, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months. The Committee shall determine the existence of any Disability; however,
you will be deemed to have a Disability if you have been determined to be
totally disabled by the Social Security Administration.
(d) Change in Control.
In the event a Change in Control (as defined in the Plan) occurs prior to the
Vesting Date and you have been serving as a director during the term of this
Award Agreement and are so serving immediately prior to the consummation of such
Change in Control, then you will be deemed fully vested in the number of shares
subject to this Award.
The Company shall credit you in book form with the number of shares that are
deemed vested under this Section 1(d). Such shares (net of applicable tax
withholdings) shall be deemed issued immediately prior to the consummation of
the Change in Control and your deemed shares will be treated in the same manner
and paid at the same time as other shares in the transaction. Alternatively, the
Committee in its discretion may settle your vested RSUs in cash, in an amount
equal to the product of (x) the total number of such vested RSUs, and (y) the
price per share paid for one share of Stock in the Change in Control
transaction, in which case such amount, net of applicable tax withholding, shall
be paid in cash, upon the consummation of the Change in Control.
2. DIVIDEND EQUIVALENTS. With respect to each cash dividend or other
distribution (if any) paid with respect to the Stock of the Company to holders
of record on and after the date hereof, a number a shares of Stock shall be
accrued on the records of the Company, in an amount equal to the product of
(i) the amount of such dividend or distribution paid with respect to one share
of Stock, multiplied by (ii) the number of RSUs granted hereunder, and
(iii) divided by the Fair Market Value of one share of Stock on the applicable
dividend or distribution payment date for the dividend or other distribution,
which amount shall be credited in the form of additional RSUs on such date. No
Dividend Equivalents shall be paid to you prior to the settlement of the Award.
Rather, such Dividend Equivalent payments will accrue and be notionally credited
to your Award and paid out in the form of additional shares of Stock upon
settlement of the Award. At such time(s) thereafter as you receive a
distribution of shares of Stock in respect to your vested RSUs, the Company
shall also distribute to you such number of shares of Stock accrued under this
Section 2. In no event shall this Section 2 be applied in a manner that
duplicates an adjustment in the number of shares of Stock subject to this Award
that is made under another provision of the Plan including, without limitation,
under the last paragraph of Section 5 thereof.
3. DISTRIBUTIONS; DELIVERY OF SHARES. You will be entitled to a distribution
with respect to the shares of Stock underlying the RSUs that have vested under
the terms of this Award Agreement (for which no deferral election is in effect)
on the earliest to occur of the following (each, a “Payment Date”): (i) the
occurrence of your time-based Vesting Date; (ii) your death; (iii) your
Disability (as defined in Section 409A of the Code and under this Award
Agreement); and (iv) upon a Change in Control (as defined in the Plan). Subject
to the remainder of this Section 3, Sections 4 and 11 of this Award Agreement
and except as otherwise provided in Section 1(d) (with respect to a Change in
Control), the Company shall issue and deliver to you (or your heirs in the case
of death) certificates or book-entry shares representing that number of shares
of Stock within thirty (30) days following the applicable Payment Date. The
certificates or book-entry shares to be delivered hereunder shall be in such
form as is determined by the Company. No shares of Stock shall be issued prior
to vesting.

 

2



--------------------------------------------------------------------------------



 



4. DEFERRAL ELECTION. If permitted by the Company, you may elect to defer
receipt of the shares of Stock that would otherwise be issued pursuant to the
vesting of your Award, which deferral shall be made in accordance with the terms
and conditions of the Company’s 2010 Deferred Compensation Plan. The Board (or
an appropriate committee thereof) will, in its sole discretion, establish the
rules and procedures for such deferrals. If you make such election, then any
Dividend Equivalents credited with respect to your RSUs will be deferred under
the same terms. Distribution of the shares of Stock subject to such deferral
election (including accumulated Dividend Equivalents) will be governed by the
terms of the Company’s 2010 Deferred Compensation Plan and your deferral
election.
5. NUMBER OF SHARES. The number of shares of Stock subject to your Award will be
adjusted from time to time for stock dividends and other capitalization
adjustments, as provided in the Plan.
6. SECURITIES LAW COMPLIANCE. The grant of your Award and the issuance of any
shares of Stock pursuant to this Award shall be subject to compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities. You may not be issued any shares of Stock pursuant to this Award if
the issuance of shares of Stock would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, you may not be issued any shares of Stock pursuant
to this Award unless (i) a registration statement under the Securities Act shall
at the time of issuance be in effect with respect to the shares of Stock or
(ii) in the opinion of legal counsel to the Company, the shares of Stock may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. As a condition to the issuance
of any shares of Stock pursuant to this Award, the Company may require you to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
7. RESTRICTIVE LEGENDS. The shares of Stock issued pursuant to this Award shall
be endorsed with appropriate legends, if any, determined by the Company.
8. TRANSFERABILITY. Neither the RSUs nor any shares of Stock subject to this
Award may be subject to alienation, garnishment, execution or levy of any kind,
and any attempt to do so will not be recognized. Notwithstanding the foregoing,
by delivering written notice to the Company, in a form satisfactory to the
Company, you may designate a third party who, in the event of your death, shall
thereafter be entitled to receive any distribution of shares of Stock pursuant
to Section 3 of this Award Agreement.

 

3



--------------------------------------------------------------------------------



 



9. AWARD NOT AN EMPLOYMENT CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employment or service
of the Company. In addition, nothing in your Award shall obligate the Company,
its stockholders, board of directors, officers or employees to continue any
relationship that you might have as an employee, director or consultant for the
Company.
10. UNSECURED OBLIGATION. Your Award is unfunded and you shall be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue shares of Stock pursuant to an Award under this Award Agreement.
You shall not have voting or any other rights as a stockholder of the Company
with respect to the Stock acquired pursuant to this Award Agreement until such
Stock is issued to you pursuant to this Award Agreement. Upon such issuance, you
will obtain full voting and other rights as a stockholder of the Company with
respect to the Stock so issued. Nothing contained in this Award Agreement, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind or a fiduciary relationship between you and the
Company or any other person.
11. WITHHOLDING OBLIGATIONS. Regardless of any action taken by the Company, with
respect to any or all income, employment, social insurance, or payroll taxes,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is, and remains, your responsibility and that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of your Award, the subsequent sale of shares of
Stock acquired pursuant to this Award, or the receipt of any dividends and
(ii) does not commit to structure the terms of the grant or any other aspect of
your Award to reduce or eliminate your liability for Tax-Related Items. At the
time any Earned Award is determined, at the time you vest in such Award, at the
time you receive a distribution of shares of Stock pursuant to such Award, or at
any other time reasonably as requested by the Company, you shall pay or make
adequate arrangements satisfactory to the Company to satisfy all withholding
obligations. In this regard, at the time you receive a distribution of shares of
Stock, or at any other time as reasonably requested by the Company, you hereby
authorize the withholding of that number of whole vested shares of Stock
otherwise deliverable to you pursuant to this Award Agreement having a fair
market value not in excess of the amount of the Tax-Related Items determined by
the applicable minimum statutory rates. Finally, you shall pay to the Company
any amount of the Tax-Related Items that the Company may be required to withhold
as a result of your participation in the Plan that cannot be satisfied by the
means previously described. The Company shall have no obligation to deliver
shares of Stock until you have satisfied the obligations in connection with the
Tax-Related Items as described in this section.

 

4



--------------------------------------------------------------------------------



 



12. DELIVERY OF DOCUMENTS AND NOTICES. Any document relating to participating in
the Plan and/or notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Award
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, deposit with UPS or other nationally-recognized
overnight delivery service (fees prepaid), electronic delivery, or upon deposit
in the U.S. Post Office or foreign postal service, by registered or certified
mail (postage and fees prepaid). Notices to the Company shall be addressed to
Jos. A. Bank Clothiers, Inc., 500 Hanover Pike, Hampstead, Maryland 21074,
Attention: General Counsel. Notices to you shall be addressed to your regular
mail address or e-mail address as contained in the records of the Company.
Either party may, at any time, in the manner set forth for giving notices to the
other, set forth a different address to which notices to it shall be sent.
Notices shall be deemed to have been given when received or refused by the party
to which it was sent or delivered. Notwithstanding anything to the contrary
contained herein, any writing actually received by the party to whom it is
addressed shall be sufficient notice hereunder.
(a) Description of Electronic Delivery. The Plan document, Plan prospectus,
Award Agreement and proxy statements and financial reports of the Company
(including any filings with the Securities and Exchange Commission), may be
delivered to you electronically. Such means of delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other delivery determined at the Committee’s
discretion.
(b) Consent to Electronic Delivery. You acknowledge that you have read
Section 12 of this Award Agreement and consent to the electronic delivery of the
documents, as identified in Section 12 of this Award Agreement. You acknowledge
that you may receive from the Company a paper copy of any documents delivered
electronically at no cost if you contact the Company by telephone, through a
postal service or electronic mail.
13. APPLICATION OF SECTION 409A. Notwithstanding any other provision of this
Award Agreement, to the extent that (i) one or more of the payments or benefits
received or to be received by you pursuant to this Award Agreement would
constitute deferred compensation subject to the requirements of Section 409A of
the Code, and (ii) you are a “specified employee” within the meaning of Section
409A of the Code, then such payment or benefit (or portion thereof) will be
delayed until the earliest date following your “separation from service” with
Company within the meaning of Section 409A of the Code on which the Company can
provide such payment or benefit to you without your incurrence of any additional
tax or interest pursuant to Section 409A of the Code, with all payments or
benefits due thereafter occurring in accordance with the original schedule. In
addition, this Award and the payments and benefits to be provided hereunder are
intended to comply in all respects with the applicable provisions of
Section 409A of the Code. Any reference to ‘termination of employment’ in this
Agreement shall mean ‘separation from service’ as defined under the default
rules of Treasury regulations issued under Code Section 409A.

 

5



--------------------------------------------------------------------------------



 



14. DATA PRIVACY CONSENT. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by the Company for the exclusive purpose of
implementing, administering and managing your participation in the Plan. You
understand that the Company holds certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of Stock or directorships held in the
Company, details of all Awards or any other entitlement to shares of Stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
authorize the recipients to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom you may
elect to deposit any shares of Stock pursuant to an Actual Award. You understand
that you may, at any time, view such Data and request any necessary correction
to such Data.
15. HEADINGS. The headings of the Sections in this Award Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this Award
Agreement or to affect the meaning of this Award Agreement.
16. AMENDMENT. The Committee may, without notice, amend, suspend or terminate
the Plan; provided, however, that no such action may adversely affect any then
outstanding Award unless (i) expressly provided by the Committee and (ii) with
the consent of you, unless such action is necessary to comply with any
applicable law, regulation or rule.
17. MISCELLANEOUS.
(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.
(d) You acknowledge receipt of, and understand and agree to this Award Agreement
and the Plan. You further acknowledge that this Award Agreement and the Plan set
forth the entire understanding between the Company and you regarding the Award
and supersede all prior oral and written agreements on that subject.
18. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of this Award Agreement and those
of the Plan, the provisions of the Plan shall control.

 

6



--------------------------------------------------------------------------------



 



19. APPLICABLE LAW. This Award Agreement shall be governed by the laws of the
State of Delaware to the extent not preempted by federal law.
IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date first set forth above.

                  COMPANY:
JOS. A. BANK CLOTHIERS, INC.       PARTICIPANT:    
 
               
By:
               
 
 
 
Name:      
 
   
 
  Title:            

 

7